IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

F_`.QUAL EMPLOYMENT )
OPPORTUNITY COMMISSION, )
Plaintiff, §
v. § 1:18CV823
PREMIER EMPLOYEE SOLUTIONS LLC, §
Defendant. §
CONSENT DECREE

The Equal Employrnent Opportunity Commission (the “Commission”) instituted
this action pursuant to Section 706(f)(1) and (3) of Title VII of the Civil Rights Act of 1964,
as amended, 42 U.S.C. Section 2000e-5(f)(1) and (3) (“Title VII”), and Section 102 of the
Civil Rights Act of 1991, 42 U.S.C. § 1981a The Commission’s Complaint alleges that
Defendant Prernier Employee Solutions LLC (“Defendant”) subjected Sarah Isley (“lsley”) , j
to a sexually hostile Work environment on the basis of her seX, female In agreeing to j
resolve this litigation, Defendant denies any vvrongdoing or liability Likewise, the
Cornmission does not disavow the allegations in its Complaint.
"I` he Comrnission and Defendant hereby stipulate to jurisdiction of the Court over the
parties and agree that the subject matter of this action is properly before the Court.
The parties have advised this Court that they desire to resolve the allegations in the

Complaint Without the burden, expense, and delay of further litigation

Case 1:18-cV-00823-LCB-LPA Document 14 Filed 03/25/19 Paoe 1 of 14

lt_is therefore the finding of this Court`, made on the pleadings and the record as a
whole, that: (1) the Court has jurisdiction over the parties and the subject matter of this
action; (2) the purpose and provisions of Title VII will be promoted and effectuated by the
_ entry of the Consent Decree; and (3) this Consent Decree resolves all matters in controversy
between the parties as provided in paragraphs 1 through 17 below.

lt is therefore ORDERED, AD]UDGED AND DECREED as follows:

General Injunctive Provisions

l. Defendant shall not discriminate against any person on the basis of sex,
including by subjecting them to a sexually hostile work environment, or any other protected
category within the meaning of Title VII.

2. Defendant shall not discriminate or retaliate against any person because of
opposition to any practice made unlawful under Title VII or because of the filing of a
charge, the giving of testimony or assistance, or the participation in any investigation,
proceeding or hearing under that statute

Monetal;y Relief

3. Defendant shall pay Sarah Isley the sum of Thirty-Four Thousand Dollars and
Zero Cents ($34,000.00) in settlement of the claims raised in this action. This sum shall be
allocated as follows:

a. a check payable to Sarah lsley, in the gross amount of Twenty-Three
Thousand Eight I-Iundred Dollars and Zero Cents ($23,8()0.00), as
non-economic, compensatory damages from which the Company shall

make no withholdingsl The Company shall report this amount on a
Form 1099; and

Case 1:18-cV-00823-LCB-LPA Document 14 Filed 03/25/19 Paoe 2 of 14

b. a check in the gross amount of Ten Thousand Two Hundred Dollars
and Zero Cents ($10,200.00) shall be made payable as`attorney’s fees
and costs to Isley’s legal counsel, Garrett and Walker, PLLC (Tax ID
Number XX-XXXXXXX). 'I`he Company will issue Form 1099s as
required by governing law.

Payment shall be made within ten (10) business days after the Court approves this Consent
Decree, and Defendant shall send the checks to lsley’s legal counsel Within ten (10)
business days after the checks have been sent, Defendant shall send to the Commission a
copy of the checks and proof of delivery. Neither the Commission nor Defendant make any
representation, or assume any responsibility for any tax liability, assessments, interest,
penalties and/ or costs that Isley may or may not incur on such payments under local, state
and/ or federal law.

Specific Injunctive Relief

4. Within ten (10) business days of the entry of this Consent Decree by the
Court, Defendant shall eliminate from the employment records of Isley any and all
documents, entriesJ or references of any kind relating to the facts and circumstances which
led to the filing of EEOC Charge Number 435~2016-00652 and the related events that
occurred thereafter, including this litigation. Within fifteen (15) business days of the entry of
this Consent Decree by the Court, Defendant shall report compliance with this provision to
the Cornmission.

5. Defendant shall provide Isley with a standard neutral letter of reference using
the form attached hereto as Exhibit A. This neutral letter of reference will provide only

lsley’s dates of employment last pay rate, and last position held. Within ten (10) business

.Case 1:18-cV-00823-LCB-LPA Document 14 Filed 03/25/19 Paoe 3 of 14

days of the entry of this Consent Decree by the Court, the original, signed letter of reference
shall be provided to Isley at an address provided by the Commission. Isley is free to
disseminate the letter to potential employers Defendant agrees that if any Defendant
manager or supervisor receives any inquiry about Isley from a potential employer, it will
provide only the information set forth in the letter of reference in response (i.e., dates of
employment last pay rate, and last position h-eld).

6. Defendant has a written Harassment/EOE Policy. Within thirty (3()) calendar
days of the entry of this Consent Decree by the Court, Defendant shall revise its written
Harassment/EOE Policy in the following ways:

a. The policy shall include an explanation of Title VH, including its
prohibitions against sexual harassment and retaliation in the workplace;

b. The policy shall include clear, detailed procedures for reporting
potential sexual harassment, to include a dedicated phone number and
dedicated email address for such reports, both of which shall be
monitored by Defendant;

c. The policy shall include a procedure for the thorough and immediate
investigation of employee complaints of sexual harassment; and

d. Remove any reference to a federal statute of limitations and, instead,
include a statement that there are strict time limits for filing charges of
employment discrirnjnation, with a reference to the EEOC’s website,
https:/ /www.eeoc.gov/, and the EEO is the Law poster that
employers are required to post in the workplace

 

Defendant shall distribute to each current employee of Defendant employed at the
Whitsett facility and the Greensboro facility a copy of the revised Harassment/EOE Policy
within fifty (50) calendar days of the entry of the Consent Decree by the Court. \X/ithin fifty-

five (55) calendar days of the entry of this decree, Defendant shall report compliance to the
4

Case 1:18-cV-00823-LCB-LPA Document 14 Filed 03/25/19 Paoe 4 of 14

Commission. During the term of this Consent Decree, Defendant shall distribute the
revised Harassment/EOE Policy to all new employees assigned to work at the Whitsett
facility and review it with them at the time of hire.

Posting and Other Notiee to Employees

7. During the term of this Consent Decree, Defendant shall post a copy of the
revised Harassment/EOE Policy described in paragraph 6, supra at the following facilities:
(a) Defendant’s Greensboro, North Carolina facility; and (b) Defendant’s client’s Whitsett,
North Carolina facility where Isley was previously employed (the “Whitsett facility”). In
each facility, the policy will be posted in a place that is clearly visible to Defendant’s
employees who are employed at those facilities Defendant has confirmed its authority to
post the policy in a place where it is clearly visible to Defendant’s employees at the Whitsett
facility. If the policy becomes defaced or unreadable, Defendant shall replace it by posting
another copy of the policy. Within thirty-five (35) calendar days after the Consent Decree is
entered, Defendant will post the policy and notify the Commission that it has been posted

8. Beginning within thirty (30) calendar days after the entry of this Consent
Decree by the Court, and continuing throughout the term of this Consent Decree,
Defendant shall conspicuously post the attached Employee Notice, marked Exhibit B,
hereby made a part of this Consent Decree, at the following facilities: (a) Defendant’s
Greensboro, North Carolina facility; and (b) the Whitsett facility. In each facility, the notice
will be posted in a place that is clearly visible to Defendant’s employees who are employed at
those facilities Defendant has confirmed its authority to post the notice in a place that is

clearly visible to Defendant’s employees at the Whitsett facility. If the notice becomes
5

Case 1:18-cV-00823-LCB-LPA Document 14 Filed 03/25/19 Paoe 5 of 14

defaced or unreadable, Defendant shall replace it by posting another copy of the notice.
Within thirty-five (35) calendar days after entry of this Consent Decree, Defendant shall

notify the Commission that the notice has been posted pursuant to this provision

naming

9. During the term of this Consent Decree, Defendant shall provide an annual
Respectful Workplace Anti-Harassment and Discrimination Training program to all of
Defendant’s managers, supervisors and employees who work at the following facilities: (a)
Defendant’s Greensboro, North Carolina facility; and (b) the Whitsett facility. Each training
program shall include an explanation of the requirements of Title VH and its prohibition
against sexual harassment and retaliation in the workplace Each training program shall also
include an explanation of Defendant’s revised Harassment/EOE Policy referenced in
paragraph 6, rapm, and an explanation of the rights and responsibilities of employees and
managers under the policy.

The first training program shall be completed within one hundred-twenty (120) days
after entry of this Consent Decree by the Court. Each subsequent training program shall be
conducted at approximately one~year intervalsl At least thirty (30) calendar days prior to
each program, Defendant shall submit to the Commission an agenda for the training
program by electronic mail sent to EEOC-CTDO-decree-monitoring@eeoc.gov.

Defendant should presume that the agenda is approved unless contacted by the Commission
regarding the agenda within fifteen (1_ 5) calendar days of submission of the agenda.

All persons attending the aforementioned training shall sign an acknowledgment of

their attendance at the training, the date thereof, and their position with the Company.
6

Case 1:18-cV-00823-LCB-LPA Document 14 Filed 03/25/19 Paoe 6 of 14

Within ten (10) business days after completion of each training program, Defendant shall

certify to the Commission the specific training which was undertaken and shall provide the

Commission with either (a) a roster of all employees in attendance, or (b) a copy of each

signed acknowledgement of attendance

Reporting

10. During the term of this Consent Decree, Defendant shall provide the

Commission with reports at six (6) month intervals, with the first being due four (4) months

after approval by the Court of this Consent Decree. The scope of the reports is limited to

comments and conduct alleged to have occurred at the Whitsett facility The reports will

include the following information:

A.

lf the identity of the complainant is known, Defendant shall provide
the identity of each individual who at any time during the reporting
period complained to Defendant about sex-based conduct or
comments, including by way of identification each person’s full name,
last-known address, last-known phone number, and last-known email
address;

For each individual identified in response to jj lU(A), above, provide
the name and job title of the person whose conduct or comments were
the subject of the report, the date of the report, the name of the
individual to whom the individual reported, a detailed description of
the conduct or comments that were the subject of the report, and a
detailed description of any action Defendant took in response to the
report;

For each individual identified il lO(A), above, state whether the
individual’s employment status has changed in any respect (for
example, including but not limited to, reassignment, termination, firing,
demotion, promotion, or to part-time from full-time), and provide a
detailed explanation for the employment status change; and

If the complaint was made anonymously, Defendant shall provide the
name and job title of the person whose conduct or comments were the

7

Case 1:18-cV-00823-LCB-LPA Document 14 Filed 03/25/19 Paoe 7 of 14

subject of the report, the date of the report, the name of the individual
to whom the individual reported, a detailed description of the conduct
or comments that were the subject of the report, and a detailed
description of any action Defendant took in response to the report.

Defendant shall provide the social security number of an individual identified in

response to jj 10(A) within seventy-two (72) hours of a request by the Commission.

In the event there is no activity to report pursuant to this paragraph, Defendant shall

send the Commission a “negative” report indicating no activity.

11. The Commission may review compliance with this Consent Decree. As part

of such review:

a. With respect to Defendant’s Greensboro, North Carolina facilityJ the
Commission may, after providing five (5) calendar days notice to the
individual identified in paragraph 14 below, examine and copy hard
copy documents that relate to compliance with this decree.

b. \With respect to electronically stored documents that relate to
compliance with this decree, including but not limited to records of or
pertaining to Defendant’s employees assigned to work at the Whitsett
facility:

i. within five (5) calendar days of a request by the Commission,

Defendant shall produce for interview a representative
knowledgeable about Defendant’s electronically stored documents;
and '

ii. within five (5) calendar days of a request for categories of or specific
electronic documents, Defendant shall produce the requested
documents to the Commission in a mutually agreeable format

c. As part of the review for compliance with the posting provisions
contained in paragraphs 7 and 8, above, the Commission may inspect
Defendant’s Greensboro, North Carolina facility without notice.

d. With respect to interviewing employees of Defendant currently
employed at Defendant’s Greensboro, North Carolina facility;
currently assigned to the Whitsett facility; and/ or current employees

8

Case 1:18-cV-00823-LCB-LPA Document 14 Filed 03/25/19 Paoe 8 of 14

previously assigned to the Whitsett facility: within five (5) calendar days
of a notification of intent to interview made to the individual identified
in paragraph 14, below, Defendant shall produce all employees
identified by the Commission for interview at Defendant’s
Greensboro, North Carolina facility.

e. For purposes of inspecting the Whitsett facility for the postings
required by paragraphs 7 and 8, above, upon receipt of a request to
inspect sent by the Commission to the individual identified in
paragraph 14, below, Defendant shall coordinate the access of
Commission representatives to the Whitsett facility with Defendant’s
client. Defendant shall arrange for the Commission’s inspection of the
Whitsett facility to occur within ten (10) business days of the date of
the Commission’s request to inspect

12. If anytime during the term of this Consent Decree, the Commission believes
that Defendant is in violation of the Consent Decree, the Commission shall give notice of
the alleged violation to Defendant Defendant shall have twenty (20) calendar days in which
to investigate and respond to the allegations Thereafter, the parties shall then have a period
of ten (10) calendar days or such additional period as may be agreed upon by them, in which
to engage in negotiation regarding such allegations before the Commission exercises any
remedy provided by law.

13. The term of this Consent Decree shall be for two (2) years from its entry by
the Court.

14. All notices to Defendant by the Commission pursuant to this Consent Decree
shall be sent by electronic mail to: Kevin ]. Klein at
mailto:riskinanagement@thepremierpride.com. lf at any time during the term of this

Consent Decree Defendant’s designated point of contact changes, Defendant shall notify the

Case 1:18-cV-00823-LCB-LPA Document 14 Filed 03/25/19 Paoe 9 of 14

Commission and provide the name, job title, and electronic mail address for a new
designated point of contact within ten (10) business days of the change

15. All reports or other documents sent to the Commission by Defendant
pursuant to this Consent Decree shall be sent by electronic mail to: (1_) EEOC-CTDO-
decree-monitoringg@eeoc.gov; or (2) if by regular mail to - Lynette A. Barnes, Regional
Attorney, Equal Employment Opportunity Commission, 129 West Trade Street, Suite 400,
Charlotte, NC 28202.

16. Each party shall bear its own costs and attorney’s fees.

17. This Court shall retain jurisdiction of this cause for purposes of monitoring
compliance `with this Decree and entry of such further orders as may be necessary or
appropriatel

This, the &5 day of March, 2019.

r\x`_j&r ~- ""_)

 

'--/

» 'usr€ezi’siates barrier juan "%

10

Case 1:18-cV-00823-LCB-LPA Document 14 Filed 03/25/19 Paoe 10 of 14

The parties jointly request that the Court approve and enter the Consent Decree:

EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION,
Plaintiff

JAMES L. LEE
Deputy General Counsel

GWENDOLYN YOUNG REAMS
ASSociate General Counsel

s / Lynette A. Barnes
LYNE`.T'I'E A. BAR_NES (NC Bar
#19732)

Regional Attorney

129 West Trade Street, Suite 400
Charlotte, NC 28202

E-mail: lynette.barnes@eeoc.gov

KARA GIBBON HADEN
Supervisory Trial Attorney

s/ Rachael S. Steenbergh-Tideswell

RACHAEL S. STEENBERGH-
TIDESWELL

South Carolina Federal Bar No. 10867

Senior Trial Attorney

Charlotte District Office

129 West Trade Street, Suite 400
Charlotte, North Carolina 28202
Telephone: (704) 954~6472
Facsimile: (704) 954-6412

Email: rachael.steenbergh@eeoc.gov

ATTORNEYS FOR PLAINTIFF

PREMIER EMPLOYEE SOLUTIONS
LLC,
Defendant

s/ _Ien;viH. Wa]ters. ]1'.

_]erry H. Walters ]r., Esq.
LITI'I_,ER MENDELSON, P.C.
Bank of America Corporate Center
100 North Tryon Street, Suite 4150
Charlotte, NC 28202

Office: 704.972.7013

Fax: 704.333.4005
jwalters@littler.com

ATTORNEYS FOR DEFENDANT

11

Case 1:18-cV-00823-LCB-LPA Document 14 Filed 03/25/19 Paoe 11 of 14

 

Premier Emp|oyee So|utions

j To Whom lt May Concern:

This letter'Wi|| confirm that Sarah isley Worked for Premier Emp|oyee So|utions LLC
("Premier") from January 20, 2016, to May 26, 2016. During her employment with
Premier, Ms. |s|ey was assigned to Work as a production Worker at Del I\/|onte Fresh
Produce. |Vls. |sley’s rate of pay Was $8.25 per hour.

Sincerely,

triad

Kevin Klein
(917) )922 0523 Phone
kk|ein@theprernierpride. com

EXHIBIT A

Case 1:18-cV-00823~LCB-LPA Document 13-1 Fi|ec| 03/22/19 Paoe 13 of 15
Case 1:18-cv-00823-LCB-LPA- Document 14 Filed 03/25/19 Paoe 12 of 14

EXHIBIT B TO CONSEN'I` DECREE

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

EQUAL EMPLOYMENT ) C.A. No.: 1:18-ev-00823-LCB-LPA

OPPORTUNITY COMMISSION,

PREMIER EMPLOYEE SOLUTIONS

LLc,

Piainriff,

V. EMPLOYEE NOTICE

Defendant.

 

This Notice is posted pursuant to a settlement between the U.S. Equal
Employment Opportunity Commission (“EEOC”) and Premi'er Employee
Solutions LLC (“Premier”) in a case of alleged discrimination based on sex,
Specifically, the EEOC alleged Premier discriminated against Sarah Isley by
subjecting her to a sexually hostile work environment in violation of Title VII of
the Civil Rights Act of 1964, as amended (“Title VII”). As part of the settlement
Premier agreed to pay monetaiy damages to Isley, and to take other actions set out
in the Consent Decree resolving this matter.

Federal law requires that employers not discriminate against any employee or
applicant for employment because of the individual’s i~ace, color, rcligion, sex,
national origin, age (40 or older) or disability Federal law also prohibits
retaliation against employees because they have opposed unlawful employinth
discrimination or because they gave testimony or assistance in or participated in
an employment discrimination investigation pi‘occeding, or hearing, or otherwise
asserted their rights under the laws enforced by the EEOC.

Pi'emiei' will comply with such federal law in all respects Furthei'mote, Premier
will not take any actions against employees because they have exercised their
rights, reported an alleged violation under the law or given testimony, assistance
or participation in any investigation, proceeding or hearing conducted by the
EEOC.

An employee has the right, and is encouraged to exercise that right, to report allegations of
employment discrimination in the workplace An employee may contact their local EEOC
field office for the purpose of filing a charge of employment discrimination To locate the
nearest field office, contact

Case 1:18-cv-00823-LCB-LPA Document 13-1 Filed 03/22/19 Paoe 14 of 15
Case 1:18-cV-00823-LCB-LPA Document 14 Filed 03/25/19 Paoe 13 of 14

Equal Employment Opportunity Commission
131 M. Street, N.E.
Washington, DC 205()7
TEL: 1-800-669-4000
TTY: 1~800-669-6820

This Notice Will remain posted for at least two (2) years by agreement with the U.S. Equal
Employment Opportunity Commission.

DO NOT REMOVE THIS NOTICE UNTIL: , 2021.

Case 1:18-cV-00823-LCB~LPA Document 13-1 Filed 03/22/19 Paae 15 of 15
Case 1:18-cV-00823-LCB-LPA Document 14 Filed 03/25/19 Paoe 14 of 14

